Richardson, Judge:
Five protests covering 13 entries have been consolidated for trial. The involved importations consist of plywood and men’s cotton shirts of Japanese origin, which were entered at Los Angeles, Calif., at various times. The subject entries were liquidated by the collector of customs on the basis of advanced values. It is claimed that the liquidations are illegal and void because notice of appraisement was not given as required by statute.
The protests were submitted to the court upon a stipulation which reads as follows:
Mr. Glad : * * *
I offer to stipulate'that in all of these cases no notice of appraisement on Customs Form 4301, was [sic] required by Section 501 of the Tariff Act, was given.
Mr. Braverman : From information obtained from Mr. Arthur Hoffnung, chief liquidator in the office of the Collector of Customs at Los Angeles, the Government so stipulates.
Accepting this stipulation as evidence of the facts and upon the authority of 19 U.S.C.A., section 1501 (§ 501, Tariff Act of 1930), and United States v. James H. Rhodes & Co., 40 C.C.P.A. (Customs) 1, C.A.D. 488, we hold that the appraise-ments and liquidations heretofore undertaken in connection with the entries covered by the protests listed in the schedule of protests hereto attached and made a part hereof are illegal and void. In accordance with the provisions *261of 28 U.S.C.A., section 2636(d), the matter is remanded to a single judge of this court to determine the proper dutiable value of the subject merchandise in the manner provided by law.
Judgment will be entered accordingly.